 


114 HR 2881 IH: Small Business Job Protection Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2881 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Mr. Messer (for himself, Mr. Young of Indiana, Mr. Franks of Arizona, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the definition of applicable large employer for purposes of the employer mandate in the Patient Protection and Affordable Care Act. 
 
 
1.Short titleThis Act may be cited as the Small Business Job Protection Act of 2015. 2.Definition of applicable large employer (a)In generalSection 4980H(c) of the Internal Revenue Code of 1986 is amended— 
(1)in paragraph (2)(A), by striking at least 50 and inserting at least 100; and (2)in paragraph (2)(B), by striking 50 each place it occurs and inserting 100. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the amendments made by section 1513 of the Patient Protection and Affordable Care Act.  